PER CURIAM.
The petition alleging ineffective assistance of appellate counsel is granted. As in the case of petitioner’s co-defendant, upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal directed to petitioner’s judgment and sentence in Escambia County Circuit Court case number 2008-CF-004267-A. If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal is directed to appoint counsel to represent him on appeal. Jenkins v. State, 75 So.3d 1288, 1290 (Fla. 1st DCA 2011). The two issues on appeal shall be limited to the same two issues authorized in Jenkins. See Id.
CLARK, MARSTILLER, and MAKAR, JJ., concur.